Citation Nr: 0205490	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  97-20 401A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
lumbar spine.  

(The issue of entitlement to a rating in excess of 10 percent 
for bilateral pes planus will be the subject of a later 
decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from December 1944 to November 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1996 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  That decision determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for arthritis of the lumbar spine, and 
that the medical evidence of record did not warrant the 
assignment of a compensable rating for the claimant's 
service-connected bilateral pes planus.  The claimant 
appealed those determinations.

The Board is undertaking additional development on the issue 
of entitlement to a rating in excess of 10 percent for the 
veteran's service-connected bilateral pes planus, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed.Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving notice and reviewing the appellant's response to 
the notice, the Board will prepare a separate decision 
addressing that issue.

The veteran has claimed service connection for arthritis in 
joints other than the lumbar spine.  Although the 
supplemental statement of the case of May 2000 includes a 
reference to arthritis of multiple joints, the claims folder 
does not include documentation of an adjudication of a claim 
for service connection for joints other than the lumbar 
spine.  Adding an issue to a supplemental statement of the 
case does not place the issue in appellate status.  Under the 
provisions of 38 U.S.C.A. § 7105, for an issue to reach 
appellate status, the record must include a decision by the 
RO followed by a timely notice of disagreement.  As these 
elements are not present, the claim for service connection 
for arthritis in joints other than the lumbar spine is not 
before the Board.  The RO is requested to take appropriate 
action in response to the appellant's calim for service 
connection for disabilty resulting from arthritis of joints 
other than the lumbar spine.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)].  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the veteran's claim which addresses the 
reopening of a previously and finally denied claim was filed 
prior to the effective date of the amended provisions 
addressing that claim, the revised regulations pertaining to 
such claims are inapplicable to this appeal.  In general, 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

The record shows that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and of its duty to 
assist him in obtaining all evidence necessary to 
substantiate his claims has been fully met.  The RO has 
obtained the claimant's complete service medical records, and 
all available private and VA medical evidence identified by 
the veteran have been obtained.  The RO has made repeated 
efforts to obtain additional service medical records of the 
claimant, as well as sick reports, morning reports, and 
information obtained from hospital data cards compiled by the 
Office of the Surgeon General SGO), Department of the Army.  
The veteran has been afforded VA specialist medical 
examinations for his claimed disabilities, and has declined 
personal hearings before an RO Hearing Officer or before the 
Board.  The appellant has not argued a notice or duty to 
assist violation under the VCAA as to the issues on appeal, 
and the Board finds that there is no question that the 
appellant was fully notified and aware of the type of 
evidence required to substantiate those claims and of the 
provisions of the VCAA, and that nothing in the VCAA could 
change that.  In view of the extensive factual development in 
this case, the appellant has been made aware of the evidence 
and information necessary to substantiate the claim, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating those 
claims.  For these reasons, further development is not 
necessary.  38 U.S.C.A. §§  5103, 5103A (West supp. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and that VA's duty of notification to the claimant of 
required information and evidence and of its duty to assist 
him in obtaining all evidence necessary to substantiate his 
claims has been fully met.  

2.  A Board decision of March 1962 denied restoration of 
service connection for arthritis of the lumbar spine as not 
incurred in or aggravated by active service and not 
manifested to a compensable degree within the initial 
postservice year; that decision constituted a final appellate 
determination as to that issue.  

3.  In June 1996, the veteran undertook to reopen his claim 
for service connection for arthritis of the lumbar spine by 
submitting additional evidence.

4.  The additional evidence submitted to reopen the claim for 
service connection for arthritis of the lumbar spine includes 
no evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  


CONCLUSION OF LAW

New and material evidence not having been submitted, the 
claim for service connection for arthritis of the lumbar 
spine is not reopened, and the Board decision of March 1962 
remains final.  38 U.S.C.A. §§ 5108, 7104(b) (West Supp. 
2001);  38 C.F.R. §§ 3.156(a), 20.1100 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant contends that his arthritis of the lumbar spine 
is either rheumatoid or degenerative in nature; that in 
either case, such was incurred during active service; that 
arthritis of the lumbar spine was diagnosed during the 
initial postservice year; that his private physicians have 
associated his current lumbar arthritis with his period of 
active service; and that the additional evidence submitted is 
both new and material to the issue of service connection for 
rheumatoid or degenerative arthritis of the lumbar spine.  

New and Material Evidence to Reopen the Claim for Service 
Connection for Rheumatic or Degenerative Arthritis of the 
Lumbar Spine

I.  Evidentiary and Procedural History

The veteran's service entrance examination noted a 
musculoskeletal defect, described as pain and recurrent 
"coming out of the joint" of the right ankle, not 
considered disqualifying.  His service medical records are 
silent for complaint, treatment, findings or diagnosis of a 
back condition during his period of active service.  The 
veteran was hospitalized from March 27 to April 10, 1946, at 
the 376th Station Hospital, Japan, for a tonsillectomy.  A 
complete physical examination on hospital admission disclosed 
no complaint or findings of any lumbar abnormalities, and 
none were found on hospital discharge.  No X-rays of his 
lumbar spine were taken during that hospitalization, and none 
were noted at any other time during active service.  At the 
time of service separation examination, the veteran offered a 
history of trouble with his feet and back while in Japan.  
His October 1946 service separation examination disclosed no 
abnormalities of the musculoskeletal and neurological 
systems, and no evidence of lumbar disability.

The veteran's original application for VA disability 
compensation benefits, received in January 1947, sought 
service connection for foot and back disabilities, citing 
inservice treatment for back trouble in December 1945 and in 
April 1946 while in Japan.  A January 1947 letter from a 
J.M.M., a private physician, cited a history offered by the 
veteran of back and foot pain in basic training, without 
complaint or treatment, and back complaints and a back X-ray 
at the 356th Station Hospital [sic] in Japan.  His current 
complaints included constant back pain, while examination 
revealed a full range of back motion, with complaints of pain 
on left flexion, and negative findings on leg raising.  The 
reporting physician declined to offer a diagnosis.  

A rating decision of February 1947 granted service connection 
for arthritis of the lumbar spine, evaluated as 10 percent 
disabling from November 26, 1946.  That determination was 
made without a VA medical examination and based upon an 
unsubstantiated history of inservice treatment for back 
trouble offered by the veteran at the time of service 
separation, with no objective findings on service separation 
examination, and back complaints recorded by a private 
physician in January 1947, without a diagnosis.  Following 
receipt of the veteran's June 1947 request for an increased 
evaluation, additional medical evidence was obtained.  

A May 1947 hospital summary from the VA Hospital, Dayton, 
Ohio, shows that the veteran was admitted with complaints of 
low back beginning in service.  Examination disclosed that he 
was well-developed, well-nourished, and did not appear to be 
ill, and physical examination revealed no pertinent motor, 
sensory or reflex deficits in any area.  Examination of the 
bony pelvis, sacroiliac joints, and sacrum and lumbosacral 
spine was normal throughout, and there was no evidence of 
spondylolysis or spondylolisthesis of the spine.  The 
laboratory tests were unremarkable, and the sedimentation 
rate was normal.  A consultation yielded a psychiatric 
impression of "psychogenic arthritis."  Treatment with 
medication and physical therapy was unavailing.  The 
diagnosis at hospital discharge in July 1947 was "psychogenic 
arthritis."

A special VA orthopedic examination, conducted in January 
1950, cited the veteran's history of onset of back symptoms 
during active service, including a claim of a 15-day 
hospitalization in Japan for physiotherapy.  Examination 
disclosed that he was well-developed, well-nourished, and had 
a normal station and gait.  The shoulders, iliac crests, and 
gluteal folds were level; no localized tenderness was found; 
no limitation of back motion was found in any plane; 
Lasegue's test and tests for sacroiliac pathology were 
negative; and no motor or sensory disturbance was found in 
the lower extremities.  The tentative orthopedic diagnosis 
was arthritis not clinically found.  X-rays of the lumbar 
spine disclosed a normal vertebral alignment, with normal 
joint spacing, and the lumbosacral articulation and 
sacroiliac joints were negative for any abnormality.  The 
final orthopedic diagnosis was arthritis, lumbar spine, not 
found.  A rating decision of February 1950 reducing the 
evaluation for the veteran's service-connected arthritis of 
the lumbar spine to a noncompensable rating was not appealed.

In April 1959, the veteran requested a compensable rating for 
his service-connected arthritis of the lumbar spine, 
submitting a March 1959 letter from Dr. W.G.G., a general 
practitioner, who stated that the veteran had recently been 
seen at St. Rita's Medical Center by Dr. L.N.I., who 
diagnosed rheumatoid arthritis.  A March 1959 letter from Dr. 
L.N.I., an internist, stated that he saw the veteran at St. 
Rita's Memorial Hospital in February 1959; that he diagnosed 
rheumatoid arthritis; that such was "low grade but 
definite"; and that the veteran had experienced "a 10-year 
interval of this situation."  

On VA special orthopedic examination in May 1959, examination 
of the spine disclosed a normal curvature, with no evidence 
of tenderness, muscle spasm, or loss of motion in any plane, 
and straight leg raising and Patrick's sign were negative, 
bilaterally.  Laboratory tests revealed a sedimentation rate 
of 1.  X-rays of the lumbosacral spine and sacroiliac joints, 
bilaterally, revealed a spina bifida occulta involving the 
first lumbar segment.  No other abnormality of the 
lumbosacral spine and sacroiliac joints could be identified, 
and there was no evidence of rheumatoid arthritis on the X-
ray films.  The diagnosis was: rheumatoid arthritis not found 
on this examination.

A June 1959 RO request for any sick reports, morning reports, 
patient rosters, or other unit personnel records received a 
response that a sick report was filed on April 22 and on 
April 29, 1946, but those records were not on file.  

A rating decision of August 1959 proposed severance of 
service connection for arthritis of the lumbar spine on the 
basis that the grant of service connection for that condition 
was clearly and unmistakably erroneous because of the absence 
of objective evidence of lumbar spine symptoms or treatment 
during active service, or clinical findings of lumbar spine 
symptoms on service separation examination, and the absence 
of clinical findings or evidence of lumbar arthritis or 
pathology on postservice testing or X-rays of the lumbar 
spine.  That determination was confirmed on review by the 
Director, Compensation & Pension Service, in May 1960.  A 
rating decision of September 1960 severed service connection 
for arthritis of the lumbar spine. 

The veteran appealed that decision, submitting additional 
evidence.  That evidence included a June 1957 receipt for a 
lumbosacral brace; a November 1960 letter from Dr. W.G.G.; 
letters from the veteran and his spouse, received in November 
1960; and the veteran's assertions in his July 1961 Appeal to 
the Administrator of Veterans Affairs (VA Form 1-9).  

The June 1957 receipt for a lumbosacral brace showed nothing 
more, and did not relate any current lumbar disability to the 
veteran's period of military service.  

The November 1960 letter from Dr. W.G.G. stated that he had 
treated the veteran for multijoint arthritis since February 
1956; that he had been hospitalized at St. Rita's Memorial 
Hospital in February 1959 for evaluation of arthritic 
symptoms by Dr. L.N.I.; that the X-rays of the lumbar spine 
and hands in February 1959 were normal; that a rheumatoid 
arthritis test was negative; and that the veteran's 
sedimentation rate was 0mm/60 minutes.  He related that Dr. 
L.N.I. thought that the only two possible diagnoses that 
could account for the veteran's symptoms were rheumatoid 
arthritis or Palindrome rheumatism, and that Palindrome 
rheumatism was ruled out by the duration of the veteran's 
reported symptoms.  He expressed the opinion that it was not 
uncommon for mild rheumatoid arthritis to give negative tests 
and X-rays until it becomes severe, and that he felt that the 
veteran had true rheumatoid arthritis.  He did not relate 
that condition to the veteran's period of military service.  

The November 1960 letter from the veteran's spouse stated 
that she had known the veteran for 11 years [i.e., since 
1949], and he had always had arthritis of the lumbar spine.  
The November 1960 letter from the veteran stated that his 
back gave him trouble in basic training; that he believes 
that his lumbar arthritis was caused by wet conditions on 
Okinawa; that he was told in Japan that his back problems 
were caused by his infected tonsils, which were removed 
during a two-week hospitalization in Japan; that he was 
notified by VA letter of February 1947 that service 
connection was granted for [pes planus] and arthritis of the 
lumbar spine; that he was hospitalized at the VA Hospital, 
Dayton, from May to July 1947, for back problems; and that 
subsequent private and VA treatment, including a back brace, 
had not improved his symptoms.  The veteran's assertions in 
his July 1961 Appeal to the Administrator of Veterans Affairs 
(VA Form 1-9) reiterated those in his November 1960 letter.  

In October 1961, the Board remanded the case to the RO for 
examination of the veteran by VA orthopedic and neurologic 
specialists to determine the nature, extent, and correct 
diagnosis of any lumbar spine disability found present.

A November 1961 report of VA examination of the veteran by 
orthopedic and neurological specialists cited their review of 
the claims folder, noting that examinations of the veteran at 
the Dayton VA Hospital in May 1947, and by VA outpatient 
physicians in 1950 and 1959, revealed no arthritis; and that 
lumbosacral 
X-rays in 1958 and 1960 revealed no evidence of arthritis.  
On current examination, his musculature was normal in bulk, 
and no joint swelling, muscle spasm, deformity, weakness, or 
limitation of back motion was found; straight leg raising was 
negative, bilaterally; no sensory or reflex deficits were 
found; and no rheumatic nodules were present.  The veteran 
complained of pain and tenderness on extension and on full 
flexion.  Laboratory tests showed a sedimentation rate of 
3mm/hour, and latex fixation was negative.  The examiner 
stated that no objective evidence of arthritis was found on 
examination and noted that while the veteran's complaints 
were consistent with mild rheumatoid arthritis, an elevated 
sedimentation rate would be shown only during the active 
phase of such disease.  The diagnosis was no objective 
evidence of arthritis found on examination. 

A November 1961 report of VA psychiatric and neurologic 
examination of the veteran cited a history recounted by the 
veteran to the effect that, except for a 1959 opinion by Dr. 
L.N.I., no symptoms of rheumatic arthritis were found by any 
other treating or examining physicians.  Neurological 
examination revealed no abnormalities, and no symptoms of 
spondylitis; the sacroiliac joints were free of pathology, 
motion in the spine and lower extremities was full and free 
in all directions; no pain, swelling or stiffness was found 
in any joint; and there were none of the usual physical signs 
usually associated with rheumatoid arthritis.  Deep tendon 
reflexes were equal and active, bilaterally, Romberg's and 
Babinski's signs were absent, sensation was normal, and motor 
coordination was very good.  Psychiatric evaluation was 
normal.  The examining neurologic specialist noted the 
veteran's complaints of joint pain in service and his 
subsequent diagnosis and treatment for rheumatoid arthritis, 
but stated that clinical symptoms or signs of rheumatoid 
arthritis had been scarce, and that on current examination 
the veteran showed no signs or symptoms of rheumatoid 
arthritis.  

The foregoing constituted the evidence of record at the time 
of the Board decision of March 1962.  That decision denied 
restoration of service connection for arthritis of the lumbar 
spine on the grounds that such was not demonstrated or 
diagnosed during active service and was not manifested to a 
compensable degree within the initial postservice year; and 
that service connection for that disability on a direct or 
presumptive basis was not established.  That decision 
constituted a final appellate determination as to that issue.  

In June 1996, the veteran undertook to reopen his claim for 
service connection for rheumatoid or degenerative arthritis 
of the lumbar spine by submitting additional evidence.  A 
rating decision of June 1996 determined that no new and 
material evidence had been submitted to reopen the claim for 
service connection for arthritis of the lumbar spine, and 
declined to reopen that claim.  The veteran appealed that 
decision, giving rise to the instant appeal. 

The additional evidence submitted into the record since the 
Board decision of March 1962 includes a copy of a hospital 
data card from the Dayton VA Hospital, showing the veteran's 
admission from May to July 1947; copies of private treatment 
records from St. Rita's Medical Center (Dr. J.E.S.), dated in 
December 1987 and in January and February 1996; an October 
1996 letter from the veteran; a duplicate copy of the 
February 1947 RO award letter notifying him of the grant of 
service connection for arthritis of the lumbar spine; a copy 
of the Claimant's Appeal to the Administrator of Veterans 
Affairs, dated in March 1963; a duplicate copy of the June 
1957 receipt for a lumbosacral brace; an October 1996 bill 
for spinal manipulation from S.G.R., a private chiropractor; 
a March 1959 bill from Dr. W.G.G., for unstated services; 
private treatment records from Dr. F.M.B., a family 
practitioner, dated from October 1986 to January 1994; an 
October 1996 letter from Dr. Dr. F.M.B.; and a report of VA 
examination of the veteran in November 1996.  

The additional evidence submitted since the March 1962 Board 
decision also includes private treatment records from St. 
Rita's Medical Center, Lima Ohio, (Drs. J.J.D., D.L.D., 
R.L.T., F.M.B., R.A.G., and J.S.P.), dated from March 1981 to 
February 1989; an October 1997 letter from the veteran; the 
veteran's Substantive Appeal (VA Form 9), received in July 
1977, with a lay statement from the veteran's spouse; a July 
1998 report from the National Personnel Records Center (NPRC) 
reporting no record of hospitalization of the veteran on 
hospital data cards compiled by the Office of the Surgeon 
General (SGO), Department of the Army; no sick reports from 
the veteran's unit from January 1944 to November 1945, and no 
morning reports naming the veteran from June 1 through August 
31, 1945, inclusive. 

The additional evidence added to the record since the March 
1962 Board decision also includes private treatment records 
from St. Rita's Medical Center (Drs. F.D.R., K.Y.M., A.F.P., 
L.W.L., R.L.T., W.P.L., J.T.B., D.S., J.J.D., J.S.P., J.E.S., 
D.L.D., dated from May 1971 to October 1989; private 
treatment records from Lima Memorial Hospital (Dr. D.T.), 
dated in January 1996; private treatment records from S.G.R, 
a private chiropractor, dated from January 1991 to October 
1995; a duplicate copy of the October 1996 letter from Dr. 
F.M.B.; a March 1999 letter from Dr. F.M.B.; VA outpatient 
treatment records from the VAMC, Dayton, dated from November 
1996 to July 1999; another VA Form 9 from the veteran, 
received in July 2000; another VA Form 9 from the veteran, 
received in September 2000, with an attached letter; a copy 
of an June 1947 notice from the veteran's representative 
informing him of the grant of service connection for foot 
disability and arthritis of the lumbar spine; a copy of an 
August 2000 letter from a former service comrade; duplicate 
copies of the veteran's treatment records from St. Rita's 
Medical Center; duplicate copies of treatment records from 
Dr. R.L.T.; a February 1959 treatment summary and a duplicate 
copy of the November 1960 letter from Dr. W.G.G.; a duplicate 
copy of the October 1961 Board remand order; a duplicate copy 
of the Dayton VA hospital summary, dated from May to July 
1947; a historical summary from the veteran of his lumbar 
spine complaints and treatment, received in March 2002; 
duplicate copies of portions of his service medical records; 
duplicate copies of past correspondence from the RO to the 
veteran; and a January 2002 letter from Dr. K.D.S. 


II.  Analysis

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  See  38 U.S.C.A. § 7104(b) 
(West Supp. 2001);  38 C.F.R. § 20.1100 (2001).  The Board 
decision of March 1962, prior to the advent of the United 
States Court of Appeals for Veterans Claims (the Court), 
constituted a final appellate determination as to the issue 
addressed in that decision.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed unless the 
evidence is inherently incredible or beyond the competence of 
the witness.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Once the evidence is found to be new and material 
and the claim is reopened, the presumption that the evidence 
is credible no longer applies.  In the following adjudication 
[i.e., de novo review], the RO must determine both the 
credibility and weight of the new evidence in the context of 
all the evidence, both old and new.  Justus v. Principi,  3 
Vet. App. 510, 513 (1992);  Kates v. Brown,  5 Vet. App. 93, 
95 (1993).

The Court has held that "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

As noted, new and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R.  § 3.156(a);  Hodge v. West, 155 F.3d 1356,  1363  
(Fed. Cir. 1998).  Thus, any additional evidence submitted 
since the Board decision of March 1962 which is a duplicate 
copy of, or otherwise duplicates evidence previously reviewed 
and considered by the Board at the time of its March 1962 
decision, cannot be "new".  That applies to the duplicate 
copies of portions of the veteran's service medical records; 
the duplicate copy of the Dayton VA hospital summary, dated 
from May to July 1947; the copy of the hospital data card 
from the Dayton VA Hospital, showing the veteran's admission 
from May to July 1947; the duplicate copy of the February 
1947 RO award letter notifying him of the grant of service 
connection for arthritis of the lumbar spine; the duplicate 
copy of the June 1957 receipt for a lumbosacral brace; the 
duplicate copy of the November 1960 letter from Dr. W.G.G.; 
the duplicate copy of the October 1961 Board remand order; 
and the duplicate copies of past correspondence from the RO 
to the veteran.  As that evidence is not new, it does not 
warrant reopening of the veteran's previously denied claim. 

The July 1998 report from the National Personnel Records 
Center (NPRC) reporting no record of hospitalization of the 
veteran on hospital data cards compiled by the Office of the 
Surgeon General (SGO), Department of the Army; and no sick 
reports from the veteran's unit from January 1944 to November 
1945 while new, is not material to the issue of service 
connection for arthritis of the lumbar spine, but merely 
indicates that there are no missing service medical records 
or other evidence showing inservice complaint, treatment, 
findings or diagnosis of a lumbar disability.  

In addition, the copy of an June 1947 notice from the 
veteran's representative informing him of the grant of 
service connection for foot disability and arthritis of the 
lumbar spine; the copy of the February 1959 treatment summary 
from Dr. W.G.G.; the March 1959 bill from Dr. W.G.G., for 
unstated services; and the copy of the Claimant's Appeal to 
the Administrator of Veterans Affairs, dated in March 1963, 
while "new" in the limited sense that such were not 
previously submitted, are duplicative, cumulative, and 
reiterative of similar evidence contained in the record and 
previously reviewed and considered by the Board at the time 
of its March 1962 decision, including Dr. W.G.G.'s November 
1960 letter and the veteran's assertions in his November 1960 
letter and his July 1961 Appeal to the Administrator of 
Veterans Affairs (VA Form 1-9). 

The same applies to the veteran's Substantive Appeal (VA Form 
9), received in July 1977; the October 1996 letter from the 
veteran; the October 1997 letter from the veteran; the VA 
Form 9 from the veteran, received in July 2000; the VA Form 9 
from the veteran, with an attached letter, received in 
September 2000; and the veteran's historical summary of his 
lumbar spine complaints, dates of treatment, and treating 
physicians, received in March 2002.  The contents of each of 
those documents, to the extent that they address the claim 
for service connection for rheumatoid or degenerative 
arthritis of the lumbar spine, duplicate and reiterate the 
contentions advanced by the veteran and considered by the 
Board at the time of the March 1962 denial of that claim, 
i.e., that he has rheumatic or degenerative arthritis of the 
lumbar spine that was incurred during active service or was 
manifested to a compensable degree within the initial 
postservice year.  To the extent that those letters, 
statements, and summaries reiterate or reallege the 
contentions previously advanced by the veteran as to service 
incurrence of his rheumatoid or degenerative arthritis of the 
lumbar spine, or the manifestation of such within the initial 
postservice year, they are cumulative and duplicative of 
arguments and contentions previously reviewed, considered and 
rejected by the Board in its March 1962 decision, and are not 
new. 

To the same point, the Court has held that for the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed unless the evidence is inherently 
incredible or beyond the competence of the witness.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The veteran's lay 
opinions, and those of his spouse, as to the cause or 
diagnosis of his lumbar disability do not constitute 
competent evidence because those individuals each lack 
medical training.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  If such evidence is not competent, it cannot be 
probative and thus is not material to the issue of service 
incurrence of rheumatic or degenerative arthritis of the 
lumbar spine. 

The Board has also considered the additional medical evidence 
submitted, including the private treatment records from St. 
Rita's Medical Center, Lima Ohio (Drs. F.D.R., F.M.B., 
J.E.S., J.J.D., D.L.D., R.A.G., J.S.P., K.Y.M., A.F.P., 
L.W.L., R.L.T., W.P.L., J.T.B., D.S., and J.J.D.), dated from 
May 1971 to October 1989; the private treatment records from 
Dr. F.M.B., a family practitioner, dated from October 1986 to 
January 1994; the treatment records from Lima Memorial 
Hospital (Dr. D.T.), dated in January 1996; the private 
treatment records from S.G.R, a private chiropractor, dated 
from January 1991 to October 1995; the October 1996 bill for 
spinal manipulation from S.G.R.; and the VA outpatient 
treatment records from the VAMC, Dayton, dated from November 
1996 to July 1999.  In order to be material to the issue of 
service connection for arthritis of the lumbar spine, that 
additional medical evidence must relate any demonstrated 
inservice or postservice lumbar arthritis shown present to 
trauma or pathology incurred in or aggravated by active 
service, or provide objective evidence of the clinical 
presence of arthritis of the lumbar spine during the initial 
postservice year.  

The greater part of the additional medical evidence submitted 
addresses medical issues other than arthritis of the lumbar 
spine, e.g., cervical disc disease, gallbladder surgery, 
hemorrhoids, atherosclerotic heart disease, etc., and thus is 
not material to the disability at issue.  Any of the 
additional medical evidence submitted which does not provide 
objective evidence of the clinical presence of arthritis of 
the lumbar spine during active service or during the initial 
postservice year, established by X-ray findings, is not 
material to the issue of service incurrence of rheumatic or 
degenerative arthritis of the lumbar spine.  Further, the 
mere repetition by a private or VA physician of a history 
provided by the veteran as to service incurrence of lumbar 
arthritis, or symptoms of back pain during or after service, 
does not constitute new evidence, as the veteran's 
contentions and opinions as to those matters was previously 
included in the record before the Board in March 1962. 

The December 1987 medical records from Dr. J.E.S. show that 
the veteran underwent bilateral lumbar laminectomies, L4-5, 
for a lumbar spondylosis with bilateral root compression, 
diagnosed one week previously.  Significant stenosis of the 
spinal canal due to hypertrophic facet and lamina, as well as 
hypertrophic ligamentum flavum, was noted.  The final 
diagnosis was lumbar spondylosis with bilateral 
radiculopathies at L4-5.  The January and February 1996 
records from the same physician show examination and 
treatment of the veteran for cervical disc disease, and a 
history of manipulation of the veteran's left shoulder.  
Magnetic resonance imaging of the cervical spine disclosed 
cervical disc disease at C3-C4 and C6-C7.  Examination 
revealed a normal gait, with no motor, sensory or reflex 
deficits of the lumbar spine or lower extremities, and no 
complaint, treatment or findings relative to the lumbar 
spine.  That evidence does not address, and is not material 
to, the issue of service incurrence of arthritis of the 
lumbar spine, and does not relate any findings to the 
veteran's period of active service.  

The October 1996 letter from Dr. Dr. F.M.B., a family 
practitioner, stated that he had treated the veteran since 
1982, i.e., 36 years after final service separation; that 
laboratory tests of the veteran in 1986 revealed that a 
rheumatoid arthritis test was negative; that a June 1987 back 
strain was diagnosed in July 1987 as sacral strain and 
mechanical back pain; and that bilateral lumbar 
laminectomies, L4-5, were performed by Dr. J.E.S. in December 
1987.  It was further noted that X-rays in 1987, 41 years 
after service separation, revealed hypertrophic changes of 
the lumbar spine.  He expressed the opinion that the veteran 
currently had a longstanding fibrosis.  The Board finds that 
the October 1996 letter from Dr. Dr. F.M.B. establishes that 
laboratory tests for rheumatic arthritis remained negative 36 
years after service separation, and that letter does not 
relate any lumbar findings or diagnoses to the veteran's 
period of active service.  Therefore, that letter is not 
material to the issue of service incurrence of arthritis of 
the lumbar spine.  

The report of VA examination of the veteran in November 1996 
noted his recitation of complaints of multijoint pain since 
service separation.  Examination disclosed that he had a 
normal gait.  X-rays of the lumbosacral spine disclosed 
accentuation of the normal lordosis with evidence of 
osteoporosis, Schmorl's nodes of the caudal end plates of 
T12, L1 and L2, minor narrowing at the L4-5 disc, with small 
ventral marginal spurs, most prominently at L3-4, and no 
lytic or sclerotic lesions.  Similar findings were shown on 
lumbosacral X-rays in July 1999.  Those findings, shown 50 
years and 53 years after service separation, were not linked 
or related to service by the examining physician, and no 
similar findings were shown during service or the initial 
postservice year, or for many years after service.  The noted 
findings are not material to the issue of service incurrence 
of arthritis of the lumbar spine.  

The March 1999 letter from Dr. F.M.B. again cited the history 
of low back pain recounted by the veteran, as well as his 
statements s regarding recent treatment by other physicians, 
and current findings on examination.  He noted that X-rays 
taken in 1987 disclosed hypertrophic degenerative changes of 
the lumbar spine, and expressed the opinion that the 
veteran's current diagnoses were fibrositis syndrome, 
arthralgias, degenerative joint disease of the spine, 
hyperlipidemia, coronary artery disease, previous myocardial 
infarction, and coccydynia.  As none of those conditions were 
linked or related to the veteran's period of active service 
by the examining physician, and no similar findings were 
shown during service or within the initial postservice year, 
the noted findings are not material to the issue of service 
incurrence of arthritis of the lumbar spine.  

The January 2002 letter from Dr. K.D.S. cited the history of 
low back pain since service as recounted by the veteran, as 
well as his statements s regarding past and recent treatment 
by other physicians for various medical problems, and his 
current complaints and medications.  On current physical 
examination, some mild lower back tenderness was noted, with 
negative straight leg raising and no focal weakness.  X-rays 
of the lumbar spine revealed mild degenerative changes 
involving the lumbar spine.  The reporting physician stated 
that, although the veteran had been given a diagnosis of 
rheumatoid arthritis in the past, he found no definite 
evidence of ongoing rheumatoid arthritis in the veteran.  He 
stated his impression that the veteran's current symptoms 
were secondary to fibromyalgia, with an underlying 
osteoarthritis, and noted the veteran's assertion that his 
symptoms had been continuous since 1947.  The Court has held 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  If such evidence is not competent, it cannot be 
probative, and thus is not material to the issue of service 
connection for arthritis of the lumbar spine.  

To the same point, evidence introduced 56 years after service 
separation identifying fibromyalgia in the veteran is not 
relevant to the issue of service connection for rheumatic or 
degenerative arthritis of the lumbar spine.  The veteran's 
symptom and treatment history, as repeated by Dr. K.D.S., is 
not new but is cumulative of similar assertions by the 
veteran which were contained in the record considered by the 
Board in March 1962.  

The copy of the August 2000 letter from a former service 
comrade, while "new", does not refer to inservice back 
complaints or treatment for back complaints, and is not 
material to the issue of service connection for arthritis of 
the lumbar spine.  

The additional evidence submitted by the veteran since the 
Board decision of March 1962 denying service connection for 
arthritis of the lumbar spine includes no evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356, 1363  
(Fed. Cir. 1998). 

Based upon the foregoing, and for the reasons and bases 
stated, the Board concludes that new and material evidence 
has not been submitted to reopen the claim for service 
connection for arthritis of the lumbar spine.  Accordingly, 
that claim is not reopened, and the Board decision of March 
1962 denying that claim remains final.  
In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence not having been submitted, the 
claim for service connection for arthritis of the lumbar 
spine is not reopened.  


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

